J-S20001-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: G.H., A MINOR              IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA




APPEAL OF: K.H., MOTHER

                                                    No. 3230 EDA 2016


        Appeal from the Dispositional Order dated September 13, 2016
            In the Court of Common Pleas of Philadelphia County
                  Family Court at No(s): 51 FN 001254-2016
                          CP-51-DP-1000218-2016


BEFORE: BOWES, J., OTT, J., AND FORD ELLIOTT, P.J.E.

JUDGMENT ORDER BY BOWES, J.:                          FILED JUNE 05, 2017

        K.H. (“Mother”) appeals from the September 13, 2016 order of

adjudication and disposition wherein the juvenile court adjudicated her now

sixteen-year-old daughter, G.H., dependent.      We dismiss the appeal as

moot.

        G.H. was born during January 2001.       She is the second of four

daughters born to Mother and R.H. (“Father”). Father resides in Florida and

maintains little relationship with G.H. or her three sisters. The Philadelphia

Department of Human Services became involved with the family on June 1,

2016, following a physical altercation between G.H. and Mother due to G.H.’s
J-S20001-17



defiance and use of profanity.          Mother allegedly struck G.H. and threw a

litter box at her.1 On September 13, 2016, following a lengthy review of the

record, the juvenile court adjudicated G.H. dependent based upon Mother’s

inability to provide parental care and control. Essentially, the juvenile court

concluded that Mother could not meet her daughter’s particularized

emotional needs.       The court placed G.H. in kinship care in the home of a

friend. Mother filed a timely notice of appeal and complied with Pa.R.A.P.

1925(a)(2)(i)     by   concomitantly      filing   a   concise   statement   of   errors

complained of on appeal.

       While this appeal was pending, on March 7, 2017, the juvenile court

entered a subsequent order wherein it found that G.H. was no longer a

dependent child pursuant to the Juvenile Act 42 Pa.C.S. § 6301 et seq.,

discharged the adjudication of dependency, and expressly terminated its

supervision.2    The juvenile court’s intervening action rendered the instant

appeal moot insofar as it closed the dependency proceeding and ended the

involvement of both the juvenile court and the Philadelphia Department of

Human Services with this family. See In re Cain, 590 A.2d 291, 292 (Pa.

____________________________________________


1
  The ensuing Child Protective Services report indicating Mother’s alleged
physical and emotional abuse of G.H. was determined to be unfounded.
2
   The juvenile court had previously entered an order on December 20,
2016, wherein it returned G.H. to Mother’s physical custody under the
continued supervision of DHS.



                                           -2-
J-S20001-17



1991) (“An issue can become moot during the pendency of an appeal due to

an intervening change in the facts of the case or due to an intervening

change in the applicable law[.]”; In re R.D., 44 A.3d 657 (Pa.Super. 2012)

(reiterating, issue before court is moot if in ruling upon issue the court

cannot enter order that has any legal force or effect). As it is impossible for

this Court to provide Mother relief that would have any legal force or effect,

the appeal is moot.

        On May 1, 2017, we filed an order wherein we advised Mother of the

interceding juvenile court order and granted her fourteen days to present

her reasons, if any, that she believed the appeal is excepted from the

mootness doctrine. As of the date of this judgment order, Mother has not

responded to the May 1, 2015 order. Accordingly, we dismiss the appeal as

moot.

        Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/5/2017




                                     -3-